PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/324,600
Filing Date: 1/6/2017
Appellant(s): Hölscher, Bernd, et al.



_________R. James Balls_________

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

	Claims 1, 6-7, 9, 17, 19-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Frater et al. (US Patent 6,255,276).
Regarding claim 1, 21, 24 and 25, Frater et al. teach odorant compositions comprising macrocycles, namely 15- to 17- membered compounds of the formula:

    PNG
    media_image2.png
    104
    152
    media_image2.png
    Greyscale

wherein the dotted line signifies a double bond, X and Y stand for methylene or C2-12-polymethylene and A signifies hydrogen, wherein the compounds are in at least 80% of cis form (claim 1), wherein the compound is selected from oxacycloheptadec-10-en-2-one (claims 2 and 3) thereby reading on the 17-oxacycloheptadec-9-en-1-one as required by the instant claims 1 and 21, and wherein the compounds are in at least 80% of the cis form corresponds to a weight ratio of E to Z of 20:80, which falls within the range of 10:90 to 60:40 as required by the instant claim 1, and wherein the odorant composition contains other additional fragrance substances that are not compounds of formula (I) (Example 40) wherein the additional fragrance substance is for example cis-jasmone (molar mass of 164 g/mol) and Givescone (molar mass of 210 g/mol) thereby reading on ketones having a molar mass in the range of 150 to 285 g/mol as required by the instant claims 1 and 24. Frater et al. teach additional 
Frater et al. teach the compounds can be used in compositions having a wide variety of concentrations, from about 0.1 wt% to about 40 wt% (col. 6 line 16).
Frater et al. and the claims differ in that Frater et al. do not teach the exact same range for the 17-oxacycloheptadec-9-en-1-one as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Frater et al. (from about 0.1 wt% to about 40 wt%) overlap the instantly claimed range (less than 1 wt%) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference (MPEP 2144.05).
Regarding claim 7, Frater et al. teach acid catalysts for purification of the crude product (example 5) thereby reading on the performing acid-catalyzed isomerization as required by the instant claim.
Regarding claim 9, Frater et al. teach the compounds enhance the substantivity of the composition (Example 4) thereby reading on (b) as required by the instant claim.
Regarding claim 17, Frater et al. teach the fragrance substance is a perfume oil such as geranium oil, patchouli oil, among others (col. 5 line 59).
Regarding claims 6, and 19-20, Frater et al. teach the compound of formula I in the amount of 10 parts per weight of a total 1000 parts; thereby corresponding to a weight ratio of 99:1 (col. 22 line 5, col. 25 line 59, col. 25 line 25 and col. 25 line 57) and thereby reading on the claimed range of higher than or equal to 80:20, 90:10 and 95:5 as required by the instant claims.
.

(2) Response to Argument 
Regarding the rejections over Frater, Applicant states “Example 30, the ratio of E to Z-oxacycloheptadec-10-en-2-one (17-oxacycloheptadec-9-en-1-one) is 2:98 (1:49), which is far outside of the upper limit of the instantly claimed range. Furthermore, Example 30 of Frater does not include an additional fragrance substance of component (b) of the instant claims.” In response, attention is drawn to the disclosure of Frater wherein Frater teaches the compounds are in at least 80% of the cis form when A is hydrogen (claim 1) which corresponds to a weight ratio of E to Z of 20:80. It is acknowledged that the Example 30 of Frater teach a 1:49 ratio, however, Frater teach a broader range of a weight ratio of E to Z in the specification and claims than demonstrated in one preferred embodiment. This example is considered exemplary for making the claimed compound, but not all possible ratios of E:Z taught by Frater are demonstrated by way of example. 
 Applicant further states “To account for component (b) (the one or more additional fragrance substances), the rejection points to the odorant compositions of Example 40 of Frater. The odorant compositions of Example 40, however, do not include oxacycloheptadec-10-en-2-one (17-oxacycloheptadec-9-en-1-one). Instead, the odorant compositions of Example 40 include the compounds of Examples 4, 6, 8, 24, and 28 of Frater (not the compounds of Example 30).” In response, attention is drawn to the disclosure of Frater wherein Frater teach odorant compositions and teach the general structure comprising 15-17 member lactone compounds. Frater teach the preferred compound oxacycloheptadec-10-en-one in claims 2 and 3 and Example 30 which read on the 17-oxacycloheptadec-9-en-1-one. It is acknowledged that Frater do not particularly teach the claimed 17-oxacycloheptadec-9-en-1-one compound in Example 40, however Example 30 is considered exemplary for an 
Applicant further states “the instant claims provide that the amount of oxacycloheptadec-10-en-2-one (17-oxacycloheptadec-9-en-1-one) in the fragrance substance mixture is less than 1 wt.%. Frater generically describes using its macrocyclic musk compounds in a “wide variety of concentrations, for example, from about 0.1 wt.% (detergents) to about 40 wt.% (alcoholic solutions)” See Frater, col. 6, lines 15-18. Nonetheless, all of the exemplified odorant compositions of Frater include at least 1 wt.% of macrocyclic musk compounds, which is higher than claimed.” 
 In response, attention is drawn to the disclosure of Frater wherein Frater teach a broad range of from about 0.1 wt% to about 40 wt% which overlaps the instantly claimed range (less than 1 wt%). As such, the amount of 1 wt% is prima facie obvious. 
Regarding the affidavit, the various ketone and ester fragrance substances were evaluated within the claimed E:Z range (A and B) and outside of the claimed E:Z range (C and D). However, this data is not sufficient to overcome the prima facie case of obviousness because it is not commensurate in scope with the claimed invention. The data presented is for fragrance amounts of 10 wt% wherein the claimed range is less than 1 wt%. The data is not commensurate in scope with the claim language and there is no data to show the criticality of the claimed “fragrance substance mixture is less than 1 wt.%”. Furthermore, the data presented is for 8 ketone and ester fragrance substances in the affidavit, however, the claim is drawn to “wherein the one or several additional fragrance substances are selected from the group consisting of ketones and esters having a molar mass in the range of 150 to 285 g/mol”. The claim language encompasses a much broader range of fragrance substances other than the 8 




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARRIE L REUTHER/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        
Conferees:
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763                                                                                                                                                                                                        /JAMES J SEIDLECK/Supervisory Patent Examiner, Art Unit 1765                                                                                                                                                                                                        
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.